Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Daniel McClure on 8/26/22.
The claims have been amended as follows:
 	REPLACE CLAIM 1 BY:
 An optical module for a luminous keyboard, comprising: a light guide sheet; a reflective film on one side of the light guide sheet; and an optical film on another side of the light guide sheet opposite to the reflective film, the optical film having a mask pattern, the mask pattern defining a light- transparent region, a light-shielding region, and a light modulation region, the light modulation region extending from the light-shielding region to the light-transparent region, wherein: the light-transparent region allows light to pass therethrough; the light-shielding region blocks light; and the light modulation region partially allows light to pass therethrough and partially blocks light, so that the light modulation region has an average amount of light-transmitted per unit area smaller than that of the light-transparent region and larger than that of the light-shielding region”.

REPLACE CLAIM 7 BY: 
The optical module of claim 1, wherein the average amount of light-transmitted per unit area of the light modulation region substantially maintains constant or is increased from the light-shielding region to the light-transparent region.

REPLACE CLAIM 12 BY:
 A luminous keyboard, comprising: an optical module comprising: a light guide sheet; a reflective film on one side of the light guide sheet; and an optical film on another side of the light guide sheet opposite to the reflective film, the optical film having a mask pattern, the mask pattern defining a light- transparent region, a light-shielding region, and a light modulation region extending from the light-shielding region to the light-transparent region, wherein the light- transparent region allows light to pass therethrough; the light-shielding region blocks light; the light modulation region partially allows light to pass therethrough and partially blocks light, so that the light modulation region has an average amount of light-transmitted per unit area smaller than that of the light-transparent region and larger than that of the light-shielding region; and at least one keyswitch disposed over the optical module, the keyswitch including a keycap, wherein a vertical projection of the keycap on the optical film at least partially covers the light-transparent region.

THE SPECIFICATION HAS BEEN AMENDED AS FOLLOWS:
REPLACE [0005] BY:
In an embodiment, the invention provides an optical module for a luminous keyboard. The optical module includes a light guide sheet, a reflective film on one side of the light guide sheet, and an optical film on another side of the light guide sheet opposite to the reflective film. The optical film has a mask pattern. The mask pattern defines a light- transparent region, a light-shielding region, and a light modulation region extending from the light-shielding region to the light-transparent region. The light-transparent region allows light to pass therethrough. The light-shielding region blocks light. The light modulation region partially allows light to pass therethrough and partially blocks light, so that the light modulation region has an average amount of light-transmitted per unit area smaller than that of the light-transparent region and larger than that of the light-shielding region.

REPLACE [0011] BY:
In an embodiment, the average amount of light-transmitted per unit area of the light modulation region substantially maintains constant or is increased from the light-shielding region to the light-transparent region.

REPLACE [0041] BY:
The light modulation region 118 can be selectively disposed at location corresponding to one or more keyswitches that require light modulation. For example, as shown in FIGs. 1 and 3, when the outer keyswitches 201 at the topmost row require light modulation, the light modulation regions 118 can be disposed along the X-axis direction to respectively correspond to the light-transparent regions 114. The light modulation region 118 extends from the light-shielding region 116 to the light-transparent region 114. The light-transparent region 114 allows light to pass therethrough. The light-shielding region 116 blocks light. The light modulation region 118 partially allows light to pass therethrough and partially blocks light, so that the light modulation region 118 has an average amount of light-transmitted per unit area smaller than that of the light-transparent region 114 and larger than that of the light-shielding region 116. Hereinafter, referring to FIGs. 4A to 10B, various embodiments of the configuration of the mask pattern of the optical film for a single keyswitch will be illustrated.
REPLACE [0043] BY:
In this embodiment, the light-shielding sub-region 1182 has a triangle shape, so that the width of the first end of the light-shielding sub-region 1182 (i.e., the end adjacent to the light-shielding region 116) is larger than that of the second end (i.e., the end adjacent to the light-transparent region 114), and the width of the light-shielding sub- region 1182 is gradually reduced from the light-shielding region 116 to the light- transparent region 114. In other words, the wider bottom side of the triangular light- shielding sub-region 1182 is connected to the light-shielding region 116, and the light- shielding sub-region 1182 extends across the virtual connecting line between the two 
ends 115a and 115b of the boundary line 115, so that the vertex point of the triangular light-shielding sub-region 1182 points into the light-transparent region 114. The triangular light-shielding sub-regions 1182 are arranged along the edge 122 of the light guide sheet 120, so that one triangular light-transparent sub-region 1184 is located between two adjacent light-shielding sub-regions 1182, or one triangular light-shielding sub-region 1182 is located between two adjacent light-transparent sub-regions 1184. Correspondingly, the light-transparent sub-region 1184 has a similar triangular shape, so that the wider bottom side of the triangular light-transparent sub-region 1184 is proximate to the light-transparent region 114, and the vertex of the triangular light-transparent sub- region 1184 is proximate to the light-shielding region 116. In such a configuration, the average amount of  light-transmitted per unit area of the light modulation region 118 is increased from the light-shielding region 116 to the light-transparent region 114. For example, "the average amount of light-transmitted per unit area of the light modulation region 118 is increased from the light-shielding region 116 to the light-transparent region 114" is referred to that the width of the light-transparent sub-region 1184 is increased from the light-shielding region 116 to the light-transparent region 114, or the area ratio of the light-transparent sub-region 1184 to the light-shielding sub-region 1182 (i.e. ratio of light-transmitting area of the light modulation region 118) is increased from the light-shielding region 116 to the light-transparent region 114. When the optical film 110, the light guide sheet 120, and the reflective film 130 are stacked on one another, the vertical projection of the edge 122 of the light guide sheet 120 on the optical film 110 at least partially falls within the light modulation region 118. As such, the light-shielding sub-regions 1182 of the light modulation region 118 shield the light emitted from the edge 122 of the light guide sheet 120, and the light-transparent sub-regions 1184 of the light modulation region 118 allow the light emitted from the edge 122 of the light guide sheet 120 to pass therethrough, so that the light emitted from the edge 122 of the light guide sheet 120 can be modulated by13 
the optical film 110 to improve the lighting uniformity of the keyswitch and enhance the applicability of the slim border design to keyboards

REPLACE [0045] BY:
As shown in FIGs. 5A and 5B, the mask pattern 112 of the optical film 110 in the second embodiment is illustrated. The light modulation region 118 includes a plurality of light-transparent sub-regions 1184 and a plurality of light-shielding sub-regions 1182. The plurality of light-transparent sub-regions 1184 and the plurality of light-shielding sub- regions 1182 are alternatingly disposed along the edge 122 of the light guide sheet 120 (or along the extending direction of the boundary line 115). Hereinafter, the differences between the embodiments and the previous embodiments will be explained, and other details can refer to the related descriptions of the previous embodiments and will not elaborate again. In FIGs. 5A and 5B, the light-shielding region 1182 is in the form of rectangle, so that the width of the first end is equal to the width of the second end. The plurality of light-shielding sub-regions 1182 are disposed at intervals along the edge 122 of the light guide sheet 120, so that one light-transparent sub-region 1184 is located between two adjacent light-shielding sub-regions 1182. Correspondingly, the light- transparent sub-region 1184 is in the form of rectangle, and the average amount of light-transmitted per unit area of the light modulation region 118 substantially maintains constant from the light-shielding region 116 to the light-transparent region 114. In other words, the width of the light-transparent sub-region 1184 substantially maintains constant from the light- shielding region 116 to the light-transparent region 114, or the area ratio of the light- transparent sub-region 1184 to the light-shielding sub-region 1182 (i.e. ratio of light- transmitting area of the light modulation region 118) substantially maintains constant from the light-shielding region 116 to the light-transparent region 114. Moreover, in FIG. 5A, the vertical projection of the edge 122 of the light guide sheet 120 at least partially falls within the light modulation region 118, and in FIG. 5B, the vertical projection of the edge 122 of the light guide sheet 120 falls within the light-shielding region 116 and adjacent to the light modulation region 118. The distance (or relative position) between the edge 122 of the light guide sheet 120 and the light modulation region 118 can be modified according to practical lighting effects to adopt a design similar to FIG. 5A or FIG. 5B.

REPLACE [0049] BY:
In this embodiment, each light-shielding sub-region 1182 has a triangle-like shape. The first end 1182a of the light-shielding sub-region 1182 is connected to the light shielding region 116, and the second end 1182b of the light-shielding sub-region 1182 extends to the light-transparent region 114. The width of the first end 1182a is larger than that of the second end 1182b, so that the width of the light-shielding sub-region 1182 is gradually reduced from the light-shielding region 116 to the light-transparent region 114. In this embodiment, the central line of the second end 1182b of the light-shielding sub- region 1182 (e.g. angle bisector) preferably runs through the centers of the hole 121 and the upper hole 111. The plurality of light-shielding sub-regions 1182 are preferably arranged along the edge 125 of the hole 121 of the light guide sheet 120, so that one light-transparent sub-region 1184 is located between two adjacent light-shielding sub- regions 1182. Correspondingly, the light-transparent sub-region 1184 has a triangle-like shape. Because the light modulation region 118 surrounds the light-shielding region 116 and extends radially outward toward the light-transparent region 114, the wider bottom side of the light-transparent sub-region 1184 is proximate to the light-transparent region 114 and has an arc length larger than the arc length of the first end 1182a of the light- shielding sub-region 1182. The vertex of the light-transparent sub-region 1184 is proximate to the light-shielding region 116, so that the average amount of light-transmitted per unit area of the light modulation region 118 is increased from the light-shielding region 116 to the light-transparent region 114. In this embodiment, when the optical film 110, the light guide sheet 120, and the reflective film 130 are stacked on one another, the vertical projection of the edge 125 of the hole 121 of the light guide sheet 120 on the optical film 110 at least partially falls within the light modulation region 118, so that the lighting uniformity of the keyswitch 200 which corresponds to the through hole 101 can be enhanced by the light modulation region 118.
Examiner’s reasons for allowance
Claims 1-20 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
 Regarding claims 1 & 12, the prior art of record neither shows nor suggests an optical module for a luminous keyboard (a luminous keyboard for claim 12) comprising all the limitations set forth in claims 1 & 12, particularly comprising the limitations of “the light modulation region extending from the light-shielding region to the light-transparent region, so that the light modulation region has an average amount of light-transmitted per unit area smaller than that of the light-transparent region and larger than that of the light-shielding region”.
  	Claims 2-11 and 13-20 are allowable because of their dependency status from claims 1 and 12.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875